Title: To James Madison from John Gavino, 22 December 1806
From: Gavino, John
To: Madison, James



No. 36
Sir
Gibraltar 22d: December 1806

Not being honourd with any of yours, I beg leave to referr to my last respects under 5. Instant No: 35, by which you will have seen the Departure of the Ship Two Brothers with the Tunis ambassr: & Doctr: Triplet for Tunis on the 3d: of this Month.
On the 18th: Instant arrived the Constitution Capn: Campbell from Lisbon & Cadiz, when I deliverd him Coll: Lears & other letters which had reachd me for him.  He was in great want of Provisions and other Stores, when every Exertion on my part was made use of to get him, supplyd & ready for sea, which was compleated on the 21t:
I gave Capn. Campbell the perusal of Coll. Lears letter to me, as p abstract inclosed dated 23d: Ultimo, wherefore the Constitution proceeded Early on the Morning of the 22d: for Algeir to Comunicate with Coll: Lear, & make no doubt will take him to Tunis.
On the 17th. Instant I was an Eye Witness to the wantoness of the Commanders of the Spanish Baterys in the bottom of this Bay.  One of our Merchant Briggs on working into the Bay made a long Stretch towards the Bottom of it.  When she got with in Gun Shott of the Spanish Batterys of Punta Mala &ca. they then Fird a Gunn at her and she imediately stood on for them with her American flag flying, but this was of no use.  All the other Batterys opend on her.  She then hoisted the flag in the Shrouds and a Burgie at her fore top, still Continuing her Course for the Baterys.  Finding they notwithstanding kep up the fire, she then struck her flag to them.  This was of no use.  She then hoisted her Collours, again, by this time being close in with the Batterys.  They then, fired at her with Grape shott, and Continued so doing, untill anchord; they that night took her to Algeresiras, where I understand she is still detaind & $180 are demanded of the Master for the Expenditure of Amunition.  I am told is from the Coast of Spain bound to Toninghem; It is so farr lucky that none of the Crew were hurt.  All these Cruel Proceedings were not Committed in the Jurisdiction of my department yet I conceive it my duty to inform the Consul General at Madrid thereof, in hopes that some order may be obtain’d for the Commanders of the Spanish Baterys to behave with more humanity towards Neutrals.
The British Gun Briggs in this Bay lately pressd three of our Men which I demanded of the Commanders of said Briggs but was refused.  I imediately wrote Lord Collingwood off Cadiz for the first one that was Impressd, & his Lordship, orderd his being given up.  As to the latters we had the Honl: Capn: Blackwood in Port who was a Senior Officers Commanding the Ajax, & to whom I applied, on being refused by the Cap: of the Brig, & he orderd thier being given up, & sent to their respective Vessels.
Doctor Sim having Died at Lisbon I herewith return two Letters which were adressd me from your office for him.  
I have the honor to be with respect, Sir Your most obedt. & most huml. Sert.

John Gavino

